Exhibit 10.27

 

Summary Schedule of Director Compensation

 

Directors of Greater Bay Bancorp (except management directors) receive annual
fees for service on the Board and Committees thereof, as follows:

 

Annual retainer

   $ 22,000  

Fee per regular Board meeting attended

     666  

Chairman fee

     60,000  (1)

Vice Chairman fee

     12,000  

Executive Committee

     22,000  

Audit Committee

     14,000  

Compensation Committee

     4,000  

Board Governance & Nominating Committee

     2,000  

Directors ALCO

     10,000  

Marketing Committee (1)

     2,000  

Directors Loan Committee (2)

     18,000  

Trust Oversight Committee (3)

     4,000  

Committee Chair fees:

        

Executive

     (1)  

Audit

     15,000  

Compensation

     10,000  (2)

Board Governance & Nominating

     (2)  

Directors ALCO

     16,000  

Marketing (3)

     6,000  

Directors Loan (3)

     (1)  

Trust Oversight (3)

     4,000  

ABD Board retainer (4)

     2,000  

 

Directors of Greater Bay Bancorp are also eligible to receive awards under the
Amended and Restated 1996 Stock Option Plan.

--------------------------------------------------------------------------------

(1) Represents fees for service as Chairman of the Board and Chair of the
Executive and Loan Committees.

(2) The Chair of the Compensation Committee and the Board Governance &
Nominating Committee receives $10,000 for service as Chair of both committees.

(3) Committees of Greater Bay Bank, N.A.

(4) Two directors of Greater Bay Bancorp serve on the ABD Board.